This is an action commenced in the district court of Caddo county by the plaintiffs in error against the defendants in error. Judgment was rendered for the defendants in this action, from which plaintiffs appeal. The appeal was filed in this court July 28, 1913, and was duly submitted upon the record September 13, 1915. The plaintiffs in error have filed no brief, and assigned no reason for their failure to do so, nor have they asked for additional time in which to file briefs. The appeal will therefore be considered as abandoned, and under rule 7 (38 Okla. vi, 137 P. ix), we recommend that the appeal be dismissed.
By the Court: It is so ordered. *Page 461